Cased 1a mdhO22654-AKK DoconeRi4 281 Filed 1IOGQ20 Page 1 af29

UNITED STATES DISTRICT COURT \ EMO EN D0 RSED

SOUTHERN DISTRICT OF NEW YORK

 

In re 18-md-2865 (LAK)
CUSTOMS AND TAX ADMINISTRATION OF
THE KINGDOM OF DENMARK Request for International Judicial
(SKATTEFORVALTNINGEN) TAX REFUND Assistance pursuant to the Hague
SCHEME LITIGATION Convention of

18 March 1970 on the Taking of
This document relates to: All Cases. Evidence Abroad in Civil or

Commercial Matters

 

 

The United States District Court for the Southern District of New York presents
its compliments to the appropriate judicial authority of Switzerland, and requests international
judicial assistance to obtain evidence to be used in a civil proceeding before this court in the
above captioned matter. This request is made pursuant to, and in conformity with, the Hague
Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial
Matters.

This Court requests the assistance described herein as necessary in the interests of
justice. The assistance requested is that the appropriate judicial authority of Switzerland compel
the below named entity, by its Corporate Representatives, to produce documents and testimony.

It is expected, based on existing timetables, that the United States District Court
for the Southern District of New York may schedule trial in or around 2021. Summary judgment

motions would be due before trial. In the United States, parties may move for summary

judgment. A party moving for or opposing summary judgment mu ae guidence to support
oto Mate ew.
Cou Uc | Slre\( nih es alsin

abe i. ow Nov: u, Zozo.
col

 

 
